Campbell, J.
We have with some difficulty attempted to review the contentions of the defendant in this case. No proper exceptions have been brought forward to assist us in our search through *10the record of this case. Rules 21 and 28, Rules of Practice in the Court of Appeals of North Carolina.
The defendant complains of the following passages in the testimony of Scruggs, the accomplice:
“(C) Q. Now Mr. Scruggs, did you later talk to the sheriff of Rutherford County, Sheriff Damon Huskey?
A. Yes sir.
Q. Where did you talk to Sheriff Huskey and what did you talk to him about?
Mr. Walden: Objection.
Court: Overruled, exception.
A. Here at the courthouse.
Q. Did you come to the courthouse to see him?
A. Myself and my attorney.
Q. Who was your attorney at that time?
A. George Morrow.
Q. Now, on the advice of your attorney and in the presence of your attorney, did you tell Sheriff Huskey what had occurred relative to Mr. Doggett’s Store ?
Mr. Walden: Objection.
Court: Overruled, Exception. . . .
Q. Did you relate substantially the same set of facts to Sheriff Huskey as you have related to the jury here in this case?
Mr. Walden: Objection.
Court: Overruled, Exception.
A. Yes sir.
Q. Now, did you also accompany Deputy Sheriff Low-rance and Ben Humphries anywhere?
A. Yes.
Q. Where did you go with these officers?
A. I took them to where I thought the suits were —
Mr. Walden: Objection.
Court: Overruled, Exception.
*11Q. What city did you go to with these two officers?
Court: Wait a minute, Mr. Solicitor, what are you talking about ‘they were?’
A. The suits they were stealing. (C)”
This assignment is patently without merit in that the testimony refers to statements that the witness himself made.
The defendant makes the following broadside exception to the testimony concerning two belts, (State’s Exhibits 2 and 3), one found outside the store and another found in South Carolina:
“The defendant excepts to and assigns as error all of the evidence admitted relating to any of the State’s Exhibits 1, 2 and 3 and most particularly as to the similarity between State’s Exhibits 2 and three (3) after the defendant’s motion to suppress the evidence (Exhibit 2) had been allowed as appears in the record (p. 21) in that such extended examination thereafter by the solicitor and allowed by the court greatly prejudiced the defendant in the eyes and minds of the jury. This is the defendant’s Exception and Assignment of Error No. 4.”
The evidence concerning the belts was admitted without any objection by the defendant, and as such he waived such proper objection as he may have made earlier. State v. McKethan, 269 N.C. 81, 152 S.E. 2d 341 (1967).
We have reviewed the entire record and we find no error which is prejudicial to the defendant.
No Error.
Parker and Vaughn, JJ., concur.